USDC IN/ND case 3:18-cv-00365-JD-MGG document 33 filed 07/23/21 page 1 of 17


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 KEREL L. SEABROOKS,

               Petitioner,

                      v.                          CAUSE NO. 3:18-CV-365-JD-MGG

 WARDEN,

               Respondent.

                                OPINION AND ORDER

       Kerel L. Seabrooks, a prisoner without a lawyer, filed a habeas petition under 28

U.S.C. § 2254 to challenge his convictions for felony murder in Case No. 71D03-102-CF-

64. Following a jury trial, on January 9, 2003, the St. Joseph Superior Court sentenced

Seabrooks to one hundred eighty years of incarceration.

                              FACTUAL BACKGROUND

       In deciding this habeas petition, the court must presume the facts set forth by the

state courts are correct unless they are rebutted with clear and convincing evidence. 28

U.S.C. § 2254(e)(1). The Court of Appeals of Indiana summarized the evidence

presented at trial:

       On the afternoon of September 13, 2000, eighteen-year-old Charity Payne
       (“Payne”) was lost and driving up and down Walnut Street in South
       Bend, Indiana. During this misadventure, Payne repeatedly passed the
       address of 1718 South Walnut. Seabrooks, Ronald Carter (“Carter”),
       Tyrome Wade (“Wade”), and Phillip Stroud (“Stroud”), who resided in
       the Detroit area but currently were visiting this address, noticed Payne
       repeatedly passing by. Eventually, Stroud ventured onto the street and
       initiated a conversation with Payne.
USDC IN/ND case 3:18-cv-00365-JD-MGG document 33 filed 07/23/21 page 2 of 17


     Payne, who had never met Stroud previously, nevertheless invited Stroud
     into her car and began to discuss her ex-boyfriend, John Sears. Although
     Payne described her breakup with John Sears as amicable at trial, Payne
     inexplicably informed Stroud of the Sears family’s wealth, the
     extravagances contained in the Sears’ home, how John Sears had
     circumvented the Sears’ home-alarm system while they were dating, the
     schedule of the Sears’ cleaning service, the layout of the Sears’ home, the
     location of the Sears’ dogs, and the address of the Sears’ home.

     Stroud and Payne then proceeded to pick up Wade. Even after noticing
     Stroud was carrying a handgun, Payne made sure Stroud and Wade
     would be able to locate the Sears’ home by driving the two past it. Before
     Stroud departed Payne’s company, he informed her that he intended to
     burglarize the Sears’ home.

     On the following morning, Stroud, Wade, Carter, and Seabrooks decided
     to burglarize the Sears’ home. The group took an acquaintance’s car and,
     after several wrong turns and stopping at a gas station to buy gloves, then
     drove to the Sears’ home. The group noticed three trucks parked near the
     residence and heard a generator as they pulled up to the residence.

     The Sears had hired the Arndt Construction Company to build a loft in a
     barn that was located on their property, and Lynn Ganger, Corby Myers,
     and Wayne Shumaker were working on the loft at the time of the group’s
     arrival. Despite the indication that people might be at the Sears’ residence,
     Wade proceeded to knock on the door and received no answer. One of the
     construction workers approached Wade and Stroud and asked what they
     were looking for. Wade informed the worker that they had seen an ad for
     the sale of a car and the worker responded by noting that he did not
     believe a car was for sale.

     Wade and Stroud returned to their car. The car began to pull away, but
     after moving a very short distance, Stroud put the car in park and said,
     “We can't let the man get the license plates.” Carter responded by noting,
     “Why not? We did nothing wrong.” Despite Carter’s assertion that they
     had nothing to worry about, Stroud insisted that the group go back and tie
     up the workers.

     Stroud, Seabrooks, and Wade went into the barn, and Carter went around
     the barn to make sure no one else was there. When Carter stepped back
     into the barn, Wade was duct taping the workers’ arms and legs behind
     their back, and Seabrooks was going through the wallet of one of the
     workers. Once the workers were face down on the ground, Stroud threw a


                                           2
USDC IN/ND case 3:18-cv-00365-JD-MGG document 33 filed 07/23/21 page 3 of 17


       shirt over one of the workers and shot him in the head. Subsequently,
       Stroud executed the remaining two workers.

       Stroud then noted that as long as they were there, they might as well go
       into the house and burglarize it. Seabrooks brought a ladder from the barn
       to the side of the Sears’ house. Wade and Stroud climbed the ladder,
       entered the upstairs window and returned with a suitcase full of jewelry
       and foreign currency.

       After the group returned to South Bend, Seabrooks informed an
       acquaintance that he had burglarized a house and that Stroud had killed
       three people. Later that night, Seabrooks, Wade, and Carter returned to
       Detroit.

       On February 15, 2001, the State charged Seabrooks by information with
       three counts of felony murder and one count of Class A felony burglary.
       On December 11, 2002, a jury found Seabrooks guilty on all counts. The
       trial court merged Seabrooks’ burglary conviction into his felony murder
       convictions and sentenced him to three consecutive sixty-year sentences to
       be served in the Department of Correction.

ECF 7-2 at 2-3; State v. Seabrooks, 803 N.E.2d 1190 (Ind. App. 2004).

       On February 26, 2004, the Court of Appeals of Indiana affirmed the conviction on

direct appeal, and Seabrooks did not file a petition to transfer the case to the Indiana

Supreme Court. ECF 7-1. On July 3, 2006, Seabrooks filed a petition for post-conviction

relief in the St. Joseph Superior Court. ECF 7-3. His petition for post-conviction relief

was denied, and Seabrooks did not appeal. Id. On August 30, 2017, Seabrooks filed

another petition for post-conviction relief, but the St. Joseph Superior Court dismissed it

as an unauthorized successive petition. ECF 7-5.

       On May 17, 2018, Seabrooks initiated this habeas case by filing a petition. ECF 1.

In the petition, Seabrooks asserts that he is entitled to habeas relief because the

prosecution failed to disclose that Ronald Carter, a key witness and codefendant, had



                                              3
USDC IN/ND case 3:18-cv-00365-JD-MGG document 33 filed 07/23/21 page 4 of 17


been threatened and bribed to testify against him (Ground 1). He also asserts that the

prosecution failed to disclose information related to his interstate transfer from the

custody of the State of Michigan to the State of Indiana for purposes of his trial --

specifically, the date of the request to transfer, which, in turn, concealed the

prosecution’s failure to comply with the timeliness requirements of the Interstate

Detainer Act (Ground 2). He asserts that certain articles of evidence should have been

excluded at trial based on the fruit of the poisonous tree doctrine (Ground 3). The

Warden responds that these claims are untimely.

                                       TIMELINESS

       The statute of limitations for habeas petitions states as follows:

       (1) A 1-year period of limitation shall apply to an application for a writ of
       habeas corpus by a person in custody pursuant to the judgment of a State
       court. The limitation period shall run from the latest of--

              (A) the date on which the judgment became final by the
              conclusion of direct review or the expiration of the time for
              seeking such review;

              (B) the date on which the impediment to filing an
              application created by State action in violation of the
              Constitution or laws of the United States is removed, if the
              applicant was prevented from filing by such State action;

              (C) the date on which the constitutional right asserted was
              initially recognized by the Supreme Court, if the right has
              been newly recognized by the Supreme Court and made
              retroactively applicable to cases on collateral review; or

              (D) the date on which the factual predicate of the claim or
              claims presented could have been discovered through the
              exercise of due diligence.




                                              4
USDC IN/ND case 3:18-cv-00365-JD-MGG document 33 filed 07/23/21 page 5 of 17


        (2) The time during which a properly filed application for State post-
        conviction or other collateral review with respect to the pertinent
        judgment or claim is pending shall not be counted toward any period of
        limitation under this subsection.

28 U.S.C. § 2244(d).

        The parties dispute whether subsection (B) or subsection (D) should apply to

Seabrooks’ claims. With respect to Ground 1, Seabrooks represents that he began

speaking with Carter’s spouse in December 2016 and that she did not deliver

photographic evidence regarding Carter’s motive for testifying against him until March

3, 2017. 1 The Warden argues that, even assuming that Seabrooks could not file a petition

without photographic evidence, 2 Seabrooks did not file the habeas petition until more

than one year later on May 17, 2018, so his petition would be untimely under subsection

(D). In response, Seabrooks maintains that correctional staff placed him in

administrative segregation shortly after he received the photographic evidence and that

he had limited access to the law library, so subsection (B) should apply. He further

maintains that these conditions persisted through the time he filed the petition in this

case.




         1 Attached to the petition is a photograph that purportedly represents Carter in jail clothes with

his family. ECF 1-3 at 33-34. Seabrooks contends that this photograph is relevant to his claims because
physical contact is not allowed during jail visits and because the photograph of Carter making physical
contact with his family suggests that Carter received special privileges in exchange for his testimony. ECF
1-2 at 6-7.

         2 Seabrooks maintains that he could not have filed the habeas petition when he became aware of

the alleged bribery and threats but had to wait until he had evidence to support his claims within his
possession. ECF 28 at 4, 8. However, the Federal Rules of Civil Procedure merely require that “factual
contentions . . . will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery.” Fed. R. Civ. P. 11(b)(3).


                                                    5
USDC IN/ND case 3:18-cv-00365-JD-MGG document 33 filed 07/23/21 page 6 of 17


        According to the electronic dockets for federal and State courts in Indiana, 3

Seabrooks submitted the following filings between March 3, 2017, and May 17, 2018:

    •   On April 20, 2017, Seabrooks filed a civil complaint alleging that he was
        sexually assaulted and initiating Seabrooks v. Stone, 33C02-1704-CT-13
        (Henry Cir. Ct.);

    •   On June 12, 2017, Seabrooks filed letter in Seabrooks v. Stone, 33C02-1704-
        CT-13 (Henry Cir. Ct. filed April 20, 2017);

    •   On July 7, 2017, Seabrooks filed a motion in Seabrooks v. Stone, 33C02-1704-
        CT-13 (Henry Cir. Ct. filed Apr. 20, 2017);

    •   On August 18, 2017, Seabrooks filed a motion in Seabrooks v. Stone, 33C02-
        1704-CT-13 (Henry Cir. Ct. filed Apr. 20, 2017).

    •   On August 27, 2017, Seabrooks filed two motions and discovery requests.
        Seabrooks v. Stone, 33C02-1704-CT-13 (Henry Cir. Ct. filed Apr. 20, 2017);

    •   On August 30, 2017, Seabrooks filed a petition for post-conviction relief
        and initiated Seabrooks v. State, 71D03-1708-PC-34 (St. Joseph Sup. Ct.);

    •   On October 17, 2017, Seabrooks filed motion to reconsider dismissal of
        post-conviction relief petition. Seabrooks v. State, 71D03-1708-PC-34 (St.
        Joseph Sup. Ct. filed Aug. 30, 2017);

    •   On October 23, 2017, Seabrooks filed a civil complaint alleging he was
        being held in long-term segregation without due process and initiating
        Seabrooks v. Osburn, 2:17-CV-490 (S.D. Ind.);

    •   On December 4, 2017, Seabrooks filed motion to reconsider denial of
        motion to reconsider dismissal of post-conviction relief petition. Seabrooks
        v. State, 71D03-1708-PC-34 (St. Joseph Sup. Ct. filed Aug. 30, 2017).

    •   On February 14, 2018, Seabrooks filed petition for successive post-
        conviction relief with Court of Appeals of Indiana and initiated Seabrooks
        v. State, 18A-SP-400 (Ind. Ct. App.).;




        3 In accordance with Fed. R. Evid. 201, the court takes judicial notice of the proceedings in the
federal and State courts in Indiana.


                                                      6
USDC IN/ND case 3:18-cv-00365-JD-MGG document 33 filed 07/23/21 page 7 of 17


   •   On March 20, 2018, Seabrooks wrote to Court of Appeals of Indiana about
       his petition for successive post-conviction relief. Seabrooks v. State, 18A-SP-
       400 (Ind. Ct. App. filed Feb. 14, 2018);

   •   On March 22, 2018, Seabrooks wrote to Indiana Supreme Court about his
       pending petition for successive post-conviction relief. ECF 1-3 at 61;

   •   On April 17, 2018, Seabrooks filed a motion in Seabrooks v. Osburn, 2:17-
       CV-490 (S.D. Ind. filed Oct. 23, 2017);

   •   On May 17, 2018, Seabrooks filed the habeas petition that initiated this
       case. ECF 1.

       In other words, during the relevant time, Seabrooks submitted filings on at least

thirteen occasions with five different courts and initiated civil proceedings for four

separate cases. These filings included filings related to his conviction for murder and

filings in federal court. Based on this filing history, it appears that the State of Indiana

did not create an impediment that prevented Seabrooks from initiating this case in 2017

and in 2018. See Conroy v. Thompson, 929 F.3d 818, 821 (7th Cir. 2019) (finding that the

petitioner could not demonstrate that he was prevented from pursuing federal habeas

claims because he had filed numerous documents in State court); Ramirez v. Yates, 571

F.3d 993, 998 (9th Cir. 2009) (finding that the petitioner could not demonstrate that he

was unable to prepare a federal habeas petition because he had filed other well-

researched documents with various courts and “offer[ed] no explanation of how or why

his restricted library access made it impossible for him to file a timely § 2254 petition

but not . . . other substantial legal filings.”).

       Here, the court pauses to consider its authority to make a finding at this stage of

the proceedings on whether Section 2244(d)(1)(B) applies to this case rather than



                                                    7
USDC IN/ND case 3:18-cv-00365-JD-MGG document 33 filed 07/23/21 page 8 of 17


proceeding to an evidentiary hearing. Rule 8(a) of the Rules Governing Section 2254

Cases offers the following guidance:

       If the petition is not dismissed, the judge must review the answer, any
       transcripts, and records of state-court proceedings, and any materials
       submitted under Rule 7 to determine whether an evidentiary hearing is
       warranted.

In other words, the court must make the determination on whether to hold an

evidentiary hearing after reviewing the record once the case is fully briefed. While these

rules do not articulate a standard for this determination, they incorporate the Federal

Rules of Civil Procedure “to the extent that they are not inconsistent with any statutory

provisions of these rules.” Rule 12 of the Rules Governing Section 2254 Cases. The

Federal Rules of Civil Procedure include two primary mechanisms to resolve disputes

related to timeliness short of holding an evidentiary hearing. See Indep. Tr. Corp. v.

Stewart Info. Services Corp., 665 F.3d 930, 935 (7th Cir. 2012) (timeliness may be resolved

under Fed. R. Civ. P. 12(b)(6)); Gieringer v. Silverman, 731 F.2d 1272, 1277 (7th Cir. 1984)

(timeliness may be resolved under Fed. R. Civ. P. 56).

       First, Fed. R. Civ. P. 12(b)(6) authorizes courts to dismiss for failure to state a

claim upon which relief can be granted. Under this rule, courts must construe the

factual allegations in the light most favorable to the plaintiff and determine whether

they would entitle the plaintiff to the requested relief and, relatedly, whether it is

necessary to consider any evidentiary support for these allegations. Cole v. U.S. Capital,

389 F.3d 719, 724 (7th Cir. 2004); Marshall-Mosby v. Corp. Receivables, Inc., 205 F.3d 323,

326 (7th Cir. 2000). Next, Fed. R. Civ. P. 56 authorizes courts to dispose of claims



                                              8
USDC IN/ND case 3:18-cv-00365-JD-MGG document 33 filed 07/23/21 page 9 of 17


through summary judgment. Under this rule, the court may grant judgment as a matter

of law if a party has “failed to make a sufficient showing on an essential element of her

case with respect to which she has the burden of proof.” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986). For such determinations, the governing standard is whether a

reasonable factfinder could rule in favor of a party based on the evidentiary record.

Johnson v. Advoc. Health and Hosps. Corp., 892 F.3d 887, 893–94 (7th Cir. 2018). Based on

the foregoing, the court is satisfied of its authority to make a finding on whether Section

2244(d)(1)(B) applies to this case without an evidentiary hearing when that finding is

made consistent with Fed. R. Civ. P. 12(b)(6) and Fed. R. Civ. P. 56. See e.g., Wood v.

Spencer, 487 F.3d 1 (1st Cir. 2007) (affirming the district court’s finding, without

proceeding to a hearing, that 28 U.S.C. § 2244(d)(1)(B) did not apply); Maclin v.

Robinson, 74 Fed. Appx. 587 (6th Cir. 2003) (same); Lloyd v. Van Natta, 296 F.3d 630 (7th

Cir. 2002) (same).

       Here, even construing the record in the light most favorable to Seabrooks, the

large number of filings submitted during the relevant time period, many of which

related to the same issues raised in the petition initiating this case, persuades the court

that no reasonable factfinder could find that limited access to the law library prevented

Seabrooks from filing a habeas petition in a timelier fashion. Consequently, the court

finds that that the State of Indiana did not create an impediment that prevented

Seabrooks from initiating this case in 2017 and in 2018 and that Section 2244(d)(1)(B)

does not apply. Consequently, Section 2244(d)(1)(D) is the applicable provision for

Ground 1. Seabrooks concedes that he was aware of the factual predicate for Ground 1


                                              9
USDC IN/ND case 3:18-cv-00365-JD-MGG document 33 filed 07/23/21 page 10 of 17


by March 3, 2017. ECF 28 at 4-5. Because he filed his habeas petition more than one year

after that date, the court finds that Ground 1 is untimely.

       Similar reasoning applies to both Ground 2 and Ground 3. With respect to

Ground 2, Seabrooks became aware of the factual predicate as early as January 13, 2004,

when he wrote his counsel on direct appeal about his concerns regarding his interstate

transfer. ECF 27-1 at 191. In Ground 3, Seabrooks relies on a decision from the Court of

Appeals of Indiana issued on August 31, 2006, to argue that, because that court held

that the prosecution introduced Charity Payne’s custodial statements in violation of her

rights under Miranda v. Arizona, 284 U.S. 436 (1960), evidence obtained during the

ensuing search of the 1718 Walnut residence should have been excluded from his trial

under the fruit of the poisonous tree doctrine. It is unclear why Seabrooks could not

have discovered this publicly available decision in Payne’s closely related case in 2006

or why he could not have discerned the Miranda violation even sooner from the filings

in Payne’s case with the lower court. Nevertheless, the court will accept Seabrooks’

assertion that he could not have discovered the Miranda violation until the summer of

2009 even with due diligence.

       According to the electronic dockets for federal and State courts, Seabrooks

initiated three proceedings since 2009 in addition to those mentioned above: Seabrooks v.

State, 71A05-1410-SP-506 (Ind. Ct. App. Jan. 2, 2014); Seabrooks v. Butts, 1:13-cv-600 (S.D.

Ind. filed Apr. 9, 2013); Seabrooks v. State, 71A03-1107-SP-315 (Ind. App. Ct. filed July 18,

2011). Many of Seabrooks’ filings in these cases are typed, lengthy, and detailed with

appropriate citations to the record and legal authority and numerous exhibits attached.


                                             10
USDC IN/ND case 3:18-cv-00365-JD-MGG document 33 filed 07/23/21 page 11 of 17


ECF 27-4; ECF 27-5; ECF 27-6; ECF 27-7. Consequently, the court finds that no State-

created impediment prevented Seabrooks from filing Ground 2 and Ground 3 as habeas

claims by at least July 18, 2011 -- the date he filed Seabrooks v. State, 71A03-1107-SP-315

with the Court of Appeals of Indiana. Because he did not do so within one year of that

date, the court finds that Ground 2 and Ground 3 are untimely.

       Seabrooks argues that the court should excuse the untimely nature of this

petition under the doctrine of equitable tolling. He argues that his inability to obtain

evidence to support his claim regarding Carter’s testimony until March 2017 and his

reliance on faulty and outdated legal material from the law library indicating that the

proper course for obtaining relief was to file a successive petition with the State courts

amount to extraordinary circumstances preventing him from filing a timely habeas

petition. “[A] petitioner is entitled to equitable tolling only if he shows (1) that he has

been pursuing his rights diligently, and (2) that some extraordinary circumstance stood

in his way and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010).

Petitioners must show reasonable diligence in pursuing their rights throughout the

federal limitations period and until the date the habeas petition is filed. Carpenter v.

Douma, 840 F.3d 867, 870 (7th Cir. 2016). Whether to apply equitable tolling to a

particular case is a matter for the court’s discretion. Mayberry v. Dittmann, 904 F.3d 525,

530 (7th Cir. 2018); Obriecht v. Foster, 727 F.3d 744, 748 (7th Cir. 2013).

       The limitations period for Seabrooks’ claims first began to accrue at the

conclusion of direct review in 2004. Though the record reflects that Seabrooks has

diligently pursued his claims at times, it does not reflect that he did so continuously


                                              11
USDC IN/ND case 3:18-cv-00365-JD-MGG document 33 filed 07/23/21 page 12 of 17


until the date he filed the habeas petition in this case. And, as detailed above, no

extraordinary circumstances prevented Seabrooks from filing detailed petitions for

post-conviction relief in State court in July 2011, January 2014, August 2017, and

February 2018. Seabrooks may have believed that pursuing relief in State court was the

better course based on legal material requested from the prison law library, including

Sections 2 and 3 of Rule 1 of the Indiana Rules of Post-Conviction Remedies as amended

in 2015, but Seabrooks does not explain why he believes this legal material was faulty or

outdated. ECF 11-1 at 8; ECF 28 at 9. To the contrary, the Indiana Rules of Post-

Conviction Remedies were not amended again until 2019, so Seabrooks did not rely on

outdated rules when he decided to pursue successive petitions for post-conviction relief

in State court in 2017 and 2018. Ind. R. Post-Conviction Remedies, Historical Notes.

Further, Seabrooks does not explain how the presence of outdated legal materials in a

law library constitutes an extraordinary circumstance. 4 Consequently, Seabrooks has

not demonstrated that his reliance on legal material provided by the law library at his

request constitutes an extraordinary circumstance that prevented him from filing a

timely habeas petition.

        Seabrooks also asserts that actual innocence excuses the untimely nature of his

habeas claims. A habeas petitioner can overcome untimeliness by establishing that the




         4 Indeed, the issue of whether judicial opinions, statutes, or rules remain good law may present

thorny legal issues that even the most skilled law librarians could not resolve on their own. See e.g., Wyeth
v. Levine, 555 U.S. 555 (2009) (whether federal statutory law preempts State common law); U.S. v. Stivers,
996 F.3d 800 (7th Cir. 2021) (whether statutory law supersedes court rules); Planned Parenthood of Indiana
and Kentucky, Inc. v. Box, 991 F.3d 740 (7th Cir. 2021) (whether the Supreme Court of the United States
overruled itself).


                                                     12
USDC IN/ND case 3:18-cv-00365-JD-MGG document 33 filed 07/23/21 page 13 of 17


court’s refusal to consider an untimely claim would result in a fundamental miscarriage

of justice. McQuiggin v. Perkins, 569 U.S. 383, 394 (2013). To meet this exception, the

petitioner must establish that “a constitutional violation has resulted in the conviction

of one who is actually innocent of the crime.” Schlup v. Delo, 513 U.S. 298, 324 (1995).

“[P]risoners asserting innocence as a gateway to defaulted claims must establish that, in

light of new evidence, it is more likely than not that no reasonable juror would have

found petitioner guilty beyond a reasonable doubt.” House v. Bell, 547 U.S. 518, 536–37

(2006). “Such new evidence can take the form of any new reliable evidence—whether it

be exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical

evidence.” Gladney v. Pollard, 799 F.3d 889, 896 (7th Cir. 2015). “The reviewing court

then considers the total record—all the evidence, old and new, incriminatory and

exculpatory—and makes a probabilistic determination about what reasonable, properly

instructed jurors would do.” Id. “It is not the role of the court to make an independent

factual determination about what likely occurred, but rather to assess the likely impact

of the evidence on reasonable jurors.” Id.

       Seabrooks offers the affidavit of Ronald Carter as new evidence, which states as

follows:

       2. I was arrested in Detroit, Michigan on or about the 15th of May 2001 on
       an outstanding warrant in connection with a triple murder in Saint Joseph
       County Indiana (Lakeville). I arrived in Saint Joseph County on or about
       the 16 June 2001, where I was formally charged with three counts of felony
       murder, three counts of robbery, and one count of burglary.

       3. During my time at the St. Joseph County Jail, I was visited several times
       by Special Crimes Commander Michael Swanson. On at least three
       separate occasions Commander Swanson provided me with cocaine and


                                             13
USDC IN/ND case 3:18-cv-00365-JD-MGG document 33 filed 07/23/21 page 14 of 17


       marijuana, which he got from bags marked evidence. During that time he
       would show me photographs of the Lakeville triple murder scene. At
       which time he would give me details from the case that I would otherwise
       have no knowledge of.

       4. The testimony I gave at the trials of Tyrome Wade, Kerel Seabrooks, and
       Phillip Stroud was the information that Commander Swanson provided
       me. Commander Swanson took me to the Lakeville crime scene prior to
       my filmed walk through to ensure that I could describe the events the way
       he had instructed me to. It is my sworn statement that any and all trial
       and deposition testimony that I gave was false. Commander Swanson
       threatened me with capital punishment if I refused to implicate Tyrome
       Wade, Kerel Seabrooks and Phillip Stroud. Commander Swanson
       informed me that the prosecutor’s office did NOT want me to testify at
       Charity Payne’s trial. Commander Swanson stated that if I testified at her
       trial, my plea agreement would be removed. I did NOT testify at Charity
       Payne’s trial as instructed by Commander Swanson.

ECF 1-3 at 23-24.

       After reviewing the trial record, the court observes that Ronald Carter was an

important witness for the prosecution, providing a more complete sequence of events

for the burglary and murders than the prosecution could have otherwise presented.

Trial Tr. 636-85. However, the prosecution presented a substantial amount of other

evidence showing Seabrooks’ involvement in the events surrounding the murders,

including: (1) Robert Washington’s testimony that Seabrooks’ told him that he was

present as Phillip Stroud shot the construction workers; (2) Seabrooks’ statement during

a police interview that he knew who was involved with the murders; (3) DNA analysis

tying Seabrooks to a shoe found at the South Bend residence where Seabrooks had

visited and footprint analysis tying that shoe to construction site where the murders

occurred; and (4) video surveillance recording of Seabrooks and Carter purchasing

gloves at the gas station earlier in the day of the murders and fingerprint analysis tying


                                            14
USDC IN/ND case 3:18-cv-00365-JD-MGG document 33 filed 07/23/21 page 15 of 17


Seabrooks to the sales tag for these gloves found in the car used to commit the murders.

Id. at 303-19, 471-72, 559-61, 591-99, 606-09; Trial Ex. 73; Trial Ex. 114 at 2.

       Moreover, Carter’s affidavit presents substantial credibility issues. Notably, at

trial, the prosecution represented that Carter refused to testify against Charity Payne

because his mother had received threats from Seabrooks. Trial Tr. 726-28. The refusal to

testify violated the terms of his plea agreement and resulted in its termination. Id. This

sequence of events raises questions regarding Carter’s motive for preparing the

affidavit, particularly in light of the electronic dockets indicating that he never

presented this information to the St. Joseph Superior Court or the federal courts in

Indiana to invalidate his own convictions for felony murder. These events also

undermine Carter’s attestation that Commander Swanson threatened that his plea

agreement would be revoked if he testified at Charity Payne’s trial given that the plea

agreement was revoked because he refused to testify against her.

       Further, Carter testified that he went into a gas station and purchased gloves

with Seabrooks and Tyrome Wade earlier on the day of the murders. Trial Tr. 653-58.

As a result, the video surveillance recording corroborating this testimony undermines

Carter’s attestation that “any and all trial and deposition testimony that [he] gave was

false.” Additionally, Carter’s trial testimony was detailed, consistent both internally and

with other evidence, and withstood scrutiny on cross-examination. It also included a

disagreement with the prosecution’s theory regarding the positioning of the victims’

bodies, which demonstrated a willingness to deviate from the prosecutions’ narrative

when it conflicted with his personal recollection. Id. at 673-74. And Carter offered


                                               15
USDC IN/ND case 3:18-cv-00365-JD-MGG document 33 filed 07/23/21 page 16 of 17


similar testimony in several other proceedings; he eventually pled guilty to felony

murder, which necessarily entailed his admission that he committed the crime, and, as

Carter concedes, he also testified at the trials of Tyrome Wade and Phillip Stroud. Id. at

709-10, 719

       In sum, the court finds that Seabrooks has failed to establish that, in light of the

information contained in Carter’s affidavit, no reasonable juror would have found

petitioner guilty beyond a reasonable doubt. Because Seabrooks has not demonstrated a

valid basis to excuse the untimely nature of his claims, the court denies the habeas

petition.

                           CERTIFICATE OF APPEALABILITY

       Pursuant to Section 2254 Habeas Corpus Rule 11, the court must consider

whether to grant or deny a certificate of appealability. To obtain a certificate of

appealability when the court dismisses a petition on procedural grounds, the petitioner

must show that reasonable jurists would find it debatable (1) whether the court was

correct in its procedural ruling and (2) whether the petition states a valid claim for

denial of a constitutional right. Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, there is

no basis for finding that jurists of reason would debate the correctness of this

procedural ruling, so there is no basis for encouraging Seabrooks to proceed further in

federal court.

       For these reasons, the court:

       (1) DISMISSES the petition (ECF 1) because the claims are untimely;




                                             16
USDC IN/ND case 3:18-cv-00365-JD-MGG document 33 filed 07/23/21 page 17 of 17


      (2) DENIES Kerel L. Seabrooks, a certificate of appealability pursuant to Section

2254 Habeas Corpus Rule 11; and

      (3) DIRECTS the clerk to close this case.

      SO ORDERED on July 23, 2021

                                                  /s/JON E. DEGUILIO
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                           17
